The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney Don P. Martin's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.

                                                                , C.J.



                                                                         gha        J.
                                                            Douglas


                                                                ,t                  J
                                                            Saitta



                 Gibbons




                 cc: Don P. Martin
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e